Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Nicole L. Molleur Paralegal (860) 723-2256 Fax: (860) 723-2215 nicole.molleur@us.ing.com October 4, 2007 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company and its Separate Account N Prospectus Title: ING Advantage Century Plus SM Variable Annuity File Nos.: 333-100208 and 811-09002 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement to the Contract Prospectus and Statement of Additional Information (SAI) and SAI dated October 1, 2007 contained in Post-Effective Amendment No. 14 to the Registration Statement on Form N-4 (Amendment No. 14) for Separate Account N of ReliaStar Life Insurance Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 14 which was declared effective on October 1, 2007. The text of Amendment No. 14 was filed electronically on October 1, 2007. If you have any questions regarding this submission, please contact the undersigned or Michael Pignatella at 860-723-2239. Sincerely, /s/ Nicole L. Molleur Nicole L. Molleur Hartford Site 151 Farmington Avenue, TS31 Hartford, CT 06156-8975 ING North America Insurance Corporation
